Exhibit 10.1

ASPEN INSURANCE HOLDINGS LIMITED

NONQUALIFIED SHARE OPTION AGREEMENT

THIS AGREEMENT (the ‘‘Agreement’’), is made effective as of the 4th day of May,
2007 (hereinafter called the ‘‘Date of Grant’’), between Aspen Insurance
Holdings Limited, a Bermuda corporation (hereinafter called the ‘‘Company’’),
and                                  (hereinafter called the ‘‘Participant’’):

RECITALS:

WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003 Share
Incentive Plan, as amended from time to time (the ‘‘Plan’’), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the nonqualified share option provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

[spacer.gif] [spacer.gif] 1.  Grant of the Option. The Company hereby grants to
the Participant the right and option to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of                 
Shares (the ‘‘Option’’), subject to adjustment as set forth in the Plan. The
purchase price of the Shares subject to the Option shall be $27.28 per Share
(the ‘‘Option Price’’). The Option is intended to be a non-qualified share
option, and is not intended to be treated as an option that complies with
Section 422 of the Code.

[spacer.gif] [spacer.gif] 2.  Vesting.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), the
Option shall vest on the third anniversary of the Date of Grant.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In connection with any event
described in Section 10(a) of the Plan, the Committee shall make such
adjustments in the terms of the Option as it shall determine shall be necessary
to equitably reflect such event in order to prevent dilution or enlargement of
the potential benefits of the Option. The Committee’s determination as to any
such adjustment shall be final.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  If the Participant’s Employment with
the Company is terminated for any reason, the Option shall, to the extent not
then vested, be canceled by the Company without consideration and if the Option
has vested, it shall be exercisable only as set forth in Section 3; provided,
however, that in the event the Participant is terminated for Cause (as defined
below), the vested Option shall immediately be canceled without consideration to
the extent not previously exercised.

[spacer.gif] [spacer.gif] 3.  Exercise of Option.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Shares that have become vested
shall be immediately exercisable.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Period of Exercise. Subject to the
provisions of the Plan and this Agreement, and except as otherwise provided in
an employment or service agreement entered into by the Participant and the
Company or any of its Affiliates, the Participant may exercise all or any part
of the vested Option at any time prior to the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the seventh anniversary of the Date
of Grant;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the first anniversary of the
Participant’s termination of Employment due to death or Disability;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the first anniversary of the
Participant’s termination of Employment by the Company without Cause (for any
reason other than due to death or Disability);

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (iv)  three months following the date of
the Participant’s termination of Employment by the Participant for any reason
(other than due to death or Disability); and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  the date of the Participant’s
termination of Employment by the Company for Cause.

If the Participant has entered into an employment or service agreement with the
Company or any of its Affiliates, the definition of ‘‘Cause’’ set forth in such
agreement shall apply for purposes of this Agreement. Otherwise, ‘‘Cause’’ shall
mean (i) Participant’s engagement in misconduct which is materially injurious to
the Company or any of its Affiliates, (ii) Participant’s continued failure to
substantially perform his or her duties to the Company or any of its Affiliates,
(iii) Participant’s repeated dishonesty in the performance of his or her duties
to the Company or any of its Affiliates, (iv) Participant’s commission of an act
or acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) crime involving moral turpitude,
or (z) criminal offense that could result in a jail sentence of at least 30
days, (v) Participant’s continued failure to comply with the material applicable
rules and regulations of any regulatory authority with regulatory jurisdiction
over the Company or any of its Affiliates, or (vi) Participant’s material breach
of any confidentiality or non-competition covenant entered into between the
Participant and the Company, provided that, with respect to such a breach of
covenant that could be cured, the Participant did not promptly cure such breach.
The determination of the existence of Cause shall be made by the Committee in
good faith. Notwithstanding anything in this Agreement to the contrary, if the
Committee determines in good faith that grounds for termination of the
Participant’s Employment for Cause exist or existed at the time of termination
of the Participant’s Employment for any reason, then, for all purposes, the
Option shall be treated as if such termination of the Participant’s Employment
were or had been for Cause.

For purposes of this Agreement, ‘‘Disability’’ shall mean the inability of a
Participant to perform in all material respects his or her duties and
responsibilities to the Company, or any Affiliate of the Company, by reason of a
physical or mental disability or infirmity which inability is reasonably
expected to be permanent and has continued (i) for a period of six consecutive
months or (ii) such shorter period as the Committee may determine in good faith.
The Disability determination shall be in the sole discretion of the Committee
and a Participant (or his or her representative) shall furnish the Committee
with medical evidence documenting the Participant’s disability or infirmity,
which is reasonably satisfactory to the Committee.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Method of Exercise.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Once vested, the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only. Such notice shall specify the number of Shares for which an
Option is being exercised and the method of payment of the Option Price. The
Option Price for the Shares as to which the Option is exercised shall be paid to
the Company, as designated by the Committee, pursuant to one or more of the
following methods: (A) in cash or its equivalent (e.g., by check); (B) in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee; (C) partly in cash and partly in such Shares; or (D) by delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a shareholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Notwithstanding any other provision
of the Plan or this Agreement to the contrary, the Option may not be exercised
prior to the completion of any registration or qualification of the Option or
the Shares under applicable state and federal securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Upon the Company’s determination
that the Option has been validly exercised as to any of the Shares, the Company
shall issue certificates in the Participant’s name for such Shares. However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to him, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  In the event of the Participant’s
death, subject to Section 6, if the Option is vested, it shall remain
exercisable by the Participant’s executor or administrator, or the person or
persons to whom the Participant’s rights under this Agreement shall pass by will
or by the laws of descent and distribution as the case may be. Any heir or
legatee of the Participant shall take rights herein granted subject to the terms
and conditions hereof.

[spacer.gif] [spacer.gif] 4.  No Right to Continued Employment. The granting of
the Option evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of such Participant.

[spacer.gif] [spacer.gif] 5.  Legend on Certificates. The certificates
representing the Shares purchased by exercise of the Option shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the U.S. Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

[spacer.gif] [spacer.gif] 6.  Transferability.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Option may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance; provided, further, that, upon written request by the Participant,
the Committee may, subject to such rules as the Committee may adopt, permit the
Option to be transferred by the Participant to (i) the Participant’s spouse,
children or grandchildren (including adopted and stepchildren and grandchildren)
(collectively, the ‘‘Immediate Family’’); (ii) a trust primarily for the benefit
of the Participant and/or members of his or her Immediate Family (a ‘‘Family
Trust’’); or (iii) a partnership or limited liability company or other entity
whose only partners or other equity owners are a Family Trust, the Participant
and/or his or her Immediate Family members (each transferee described in clauses
(i), (ii) and (iii) above is hereinafter referred to as a ‘‘Permitted
Transferee’’). The request by the Participant shall describe the terms and
conditions of the proposed transfer and the Committee shall notify the
Participant in writing if such a transfer will be permitted.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Following a permitted transfer
described in Section 6(a) above, all terms of the Option shall apply to the
Permitted Transferee and any reference in the Plan and in the Agreement to a
Participant shall be deemed to refer to the Permitted Transferee, except that
(i) Permitted Transferees shall not be entitled to transfer the Option, other
than by will or the laws of descent and distribution, (ii) Permitted Transferees
shall not be entitled to exercise any transferred Option unless there shall be
in effect a registration statement on an appropriate form covering the shares to
be acquired pursuant to the exercise of such Option if the Committee determines
that such a registration statement is necessary or appropriate, (iii) the
Committee or the Company shall not be required to provide any notice to a
Permitted Transferee, whether or not such notice is or would otherwise have been
required to be given to the Participant under the Plan or otherwise; provided
that, if such notice is not provided to the Permitted Transferee, such notices
are delivered by the Company to the Participant and (iv) the consequences of
termination of the Participant’s Employment under the terms of the Plan and the
Agreement shall continue to be applied with respect to the Participant,
following which the transferred Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods,

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   specified in the Plan and the
Agreement. No permitted transfer of the Option to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Except as otherwise described in
this Section 6, during the Participant’s lifetime, the Option is exercisable
only by the Participant.

[spacer.gif] [spacer.gif] 7.  Withholding. The Participant may be required to
pay to the Company or any Affiliate and the Company shall have the right and is
hereby authorized to withhold, any applicable withholding taxes in respect of
the Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

[spacer.gif] [spacer.gif] 8.  Securities Laws. Upon the acquisition of any
Shares pursuant to the exercise of an Option, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.

[spacer.gif] [spacer.gif] 9.  Notices. Any notice necessary under this Agreement
shall be addressed to the Company in care of its Secretary at the principal
executive office of the Company and to the Participant at the address appearing
in the personnel records of the Company for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee.

[spacer.gif] [spacer.gif] 10.  Choice of Law. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, without regard to
conflicts of laws principles.

[spacer.gif] [spacer.gif] 11.  Option Subject to the Plan. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Option is subject to the Plan
(including without limitation the arbitration provision), and the terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

[spacer.gif] [spacer.gif] 12.  Rights as a Shareholder. The Participant shall
have no rights as a shareholder, and shall not receive dividends, with respect
to any Shares subject to the Option until the Option has been exercised and
Share certificates have been issued to the Participant.

[spacer.gif] [spacer.gif] 13.  Fiscal Year. If the Company’s fiscal year is
changed to other than a calendar year, the references to calendar year in this
Agreement shall be adjusted to appropriately reflect the change.

[spacer.gif] [spacer.gif] 14.  Signature in Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

[spacer.gif] Aspen Insurance Holdings Limited 
    

[spacer.gif] By: 

Agreed and acknowledged as 

of the date first above written:
 

                                                                    
Participant

4


--------------------------------------------------------------------------------
